UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month ofFebruary 2012 Commission File Number: 1-32754 BAYTEX ENERGY CORP. (Exact name of registrant as specified in its charter) 2800, 520 – 3rd AVENUE S.W. CALGARY, ALBERTA, CANADA T2P 0R3 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F£ Form 40-FS Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes£ No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): The exhibit to this report, filed on Form 6-K, shall be incorporated by reference into the registrant’s Registration Statements on Form F-10 (333-160675) and Form S-8 (333-163289) under the Securities Act of 1933, as amended. This Report on Form 6-K of Baytex Energy Corp. (the "Company") includes as Exhibit 99.1the Company's Share Award Incentive Plan.Exhibit 99.1 to this Report on Form6-K shall be deemed to be filed and shall be incorporated by reference into the Company's Registration Statement on Form S-8 (333-171568). The following documents attached as exhibits hereto are incorporated by reference herein: Exhibit No. Document Share Award Incentive Plan dated September 22, 2011 Code of Business Conduct and Ethics dated February 1, 2012 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BAYTEX ENERGY CORP. /s/ W. Derek Aylesworth Name: W. Derek Aylesworth Title:Chief Financial Officer Dated: February 22, 2012
